                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PROSPECT CCMC, LLC d/b/a/
CROZER-CHESTER MEDICAL
CENTER,
     Plaintiff,

       v.                                           MISCELLANEOUS N0.18-174

CCNA/PENNSYLVANIA
ASSOCIATION OF STAFF NURSES
AND ALLIED PROFESSIONALS,
     Defendant.


CCNA/PENNSYLVANIA
ASSOCIATION OF STAFF NURSES
AND ALLIED PROFESSIONALS,
     Plaintiff,

       v.                                          CIVIL ACTION NO. 18-4039

PROSPECT CCMC, LLC d/b/a/
CROZER-CHESTER MEDICAL
CENTER,
     Defendant.



                                      MEMORANDUM

MCHUGH,J.                                                                 JANUARY 28, 2019

       This action follows an arbitration award ("Award") resolving a labor dispute. The

prevailing party seeking to enforce the Award is the Pennsylvania Association of Staff Nurses

and Allied Professionals ("PASNAP") a labor organization representing nurses employed by

Crozer-Chester Medical Center ("CCMC"). The losing party seeking to vacate the Award (Civil

Action No. 18-174) is the owner of CCMC's hospital system, Prospect Medical Holdings

("Prospect"). PASNAP has filed a separate suit to enforce the Award (Civil Action No. 18-

                                               1
